Citation Nr: 1521250	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for plantar fasciitis of the right foot with calcaneal spur and hallux valgus, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for plantar fasciitis of the left foot with calcaneal spur and hallux valgus, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to November 1997.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

In October 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  On this VA Form, the Veteran stated that he was currently unable to work due, in pertinent part, to his service-connected migraine headaches and service-connected feet disabilities.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2013 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on April 2013 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code (West 2014) has been raised by the record in an August 2014 statement by the Veteran.  This claim has not been adjudicated by the AOJ, and the Board does not have jurisdiction of the issue.  Thus, the issue is referred to the AOJ for adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the TDIU claim, the Veteran has never been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Houston, Texas, are dated from January 2013.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).
Further, the Veteran last was afforded a VA examination to determine the severity of the service-connected migraine headaches and the service-connected foot disabilities in January 2010.  This examination is now over four years old.  Since that examination, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  On this VA Form, the Veteran stated that he was currently unable to work due, in pertinent part, to his service-connected migraine headaches and service-connected feet disabilities.  This evidence suggests a worsening of his service-connected disabilities, as at the January 2010 examination, the Veteran was currently employed.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that updated VA examinations are necessary to assess the current severity of the service-connected migraine headaches and service-connected foot disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected migraine headaches and service-connected feet disabilities currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to these two service-connected disabilities, which are currently on appeal.  Although the Veteran has been afforded a VA examination, a VA medical opinion regarding the functional impairment caused by these two service-connected disabilities and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Houston, Texas, VAMC since January 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected migraine headaches should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's service-connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A complete rationale should be provided.

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected bilateral plantar fasciitis with calcaneal spurs and hallux valgus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral plantar fasciitis with calcaneal spurs and hallux valgus should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's service-connected bilateral plantar fasciitis with calcaneal spurs and hallux valgus is manifested by any of the following:
* Severe residuals of foot injuries;
* Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances;
* Severe malunion or nonunion of tarsal or metatarsal bones; or,
* Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

4.  Obtain a VA medical opinion to determine the nature and severity of the social and occupational impairment due to the pathology, symptoms and signs of his service-connected bilateral plantar fasciitis with calcaneal spurs and hallux valgus and service-connected migraine headaches.  The claims file and a copy of this remand must be provided to the physician for review.  
A complete rationale for all conclusions should be provided.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




